DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Applicants' arguments, filed August 10, 2022, have been fully considered but are but they are not deemed to be fully persuasive. Most of the same references are used in the new grounds of rejections below and the pertinent arguments relating to the previously applied references as used in the new grounds of rejection are addressed below. The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Note that at least one webpage is cited in the remarks filed August 10, 2022 but no copy of the webpage nor a date of access was provided. This is particularly problematic given the dynamic nature of webpages in contrast to the static nature of references such as patent documents or journal articles. Copies of all materials relied upon along with complete citations (e.g., not only the wed address but the data accessed) should be provided in future submissions to fully characterize the material being relied upon.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claims 1 and 16 have been amended to require that the “stability is characterized by the absence of visually perceptible signs of phase separation with normal 20/20 unaided human visual acuity under optimal lighting conditions”. There is no disclosure in the application as originally filed that “visually perceptible signs of phase separation” is defined as being carried out by a human with normal 20/20 unaided visual acuity under optimal lightning conditions. The remarks of August 10, 2022 state this would have been the “only possible definition as would be understood by one of ordinary skill in the art” (see ¶ 3 on p 9). The remarks go on to state that 20/20 is the default normal standard of vision which must be unaided, as if it were not unaided, there would be no meaning to the term and otherwise, the means and technique used would be specified. However, even if a copy of the webpage mentioned relating to normal vision was submitted, no evidence has been submitted that this is the inherent definition of this term and the only possible definition as used in the disclosure as originally filed. Claim terms or phrases are given the broadest reasonable interpretation in light of the specification during examination and here the specification provides no guidance as to the meaning of the phrase “no visually perceptible signs of phase separation”. The stability of compositions set forth in Table 1 and 2 were assessed and rate “yes” or “no”, but no details beyond that the stability was evaluated are given (¶ [0063]) as to what method(s) were used in the evaluation.
Therefore there is no evidence that the phrase “stability is characterized by the absence of visually perceptible signs of phase separation with normal 20/20 unaided human visual acuity under optimal lighting conditions” was inherently disclosed in the disclosure are originally filed and therefore is new matter.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or provide evidence in support of the allegations that the claim limitation is the only possible manner in which stability characterized by the absence of visually perceptible signs of phase separation.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed only (original claim 13). The amendment to claim 13 broadens the scope of this claim to any method by which the pH, viscosity and color could be used when it previously requires that the stability of the composition be further characterized by visually perceptible signs of change in the pH, viscosity and color. Thus, potentiometric pH measurements, the uses of viscometers or other rheological instruments and the use of spectrophotometers to observe color are now encompassed by the claims. ¶ [0055] of the PGPub of the instant specification states that no significant changes in these parameters (emphasis added) but amended claim 13 allows for any amount of change in color, pH or viscosity. Therefore the subject matter of amended claim 13 constitutes new matter as any amount of change in these parameters used any methodology is encompassed.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In setting forth how the stability of the composition is assessed in independent claims 1 and 16, new language of “normal 20/20 unaided human visual acuity under optimal lighting conditions” has been added to the claim in order to address a previously identified indefiniteness issue of what is meant by “visually perceptible signs of phase separation”. However, this additional language still does not adequately define the metes and bounds of the claims since “optimal” is a relative term that is not defined in either the claims or the specification. What lighting conditions would be optimal (e.g., the color spectrum and intensity of the light) considered optimal could vary from one person with normal 20/20 unaided human visual acuity and depending on the composition being examined (e.g., clear or colored). Note that the previous reference to possible color blindness of the observer by the Examiner was in reference to the previous version of claim 13 that referenced visually perceptible changes in color that would be affected by the colorblindness of the observer.
Claims 1 and 16 both also contain a new negative limitation excluding certain ingredients from being present in the composition. In the phrase “Vitamin E, panthenol, and derivatives thereof”, it is not clear if “derivatives” only refers to panthenol or if derivatives of Vitamin E may also be present in the claimed compositions.
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 5, 7, 10, 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bissey et al. (US 2009/0075935) in view of Moutet et al. (US 2009/0018102), Jang et al. (J Agric Food Chen, 2009), Chulasari (Asian J Pharm Sci, 2016; available online November 23, 2015) and Ashara et al. (Saudi Pharm J, 2016; available online August 9, 2014).
Bissey et al. discloses a topical cosmetic composition and/or dermatological composition comprising at least one hyaluronic acid or a derivative therefore and at least one C-glycoside derivative in a physiologically acceptable medium (whole document, e.g., abstract). Suitable forms for the disclosed compositions include aqueous, aqueous-alcoholic or oily solutions, dispersions of the lotion or serum type, anhydrous or oily gels, emulsions of liquid or semi-liquid consistency of the milk type, obtained by dispersion of a fatty phase in an aqueous phase (O/W) or vice versa (W/O), multiple emulsions (triple: W/O/W or O/W/O), suspensions or emulsions of soft, semi-solid or solid consistency of the cream or gel type (¶ [0347]). Hyaluronic acid or derivatives thereof comprises all fractions of subunits having a molecular weight in the range of 380 – 13,000,000 Daltons (¶ [0064] onward). The fractions suitable for use include those that have a molecular weight less than 50,000 which are termed “low molecular weight hyaluronic acid” (¶ 0074) although materials of high or intermediate molecular weight can also be used (¶¶ [0071] – [0073]). The hyaluronic acid or a derivative thereof is present in the composition according to the present invention at a content of between 0.001% and 20%, preferably between 0.01% and 10%, and more particularly between 0.01% and 5% by weight, relative to the total weight of the composition (¶ [0080]). Sugars and sugar derivatives have been used to advantage for various purposes in cosmetic formulations and C-glycoside derivatives have proven particularly advantageous in particular to combat the aging of the epidermis and/or combating dryness of the skin (¶¶ [0032] – [0033]). In one specific embodiment, the C-glycoside derivative can be C-beta-D-xylopyranoside-2-hydroxypropane that is sold under the tradename MEXORYL SBB® (¶ [0326]), which is another name for hydroxypropyl tetrahydropyrantriol (HPTP). The compositions may comprise about 0.0001 – about 25% by weight of the C-glycoside derivative with a more particular range being about 0.05 – about 5% by weight relative to the total weight of the composition (¶ [0331]). The ratio of hyaluronic acid to C-glycoside derivative can range from 0.001 – 1000, most particularly between 2 and 4 (¶ [0332]). The formulation examples (¶ [0479] onward) comprise 1.00% HPTP and either 0.02 or 0.5% sodium hyaluronate. Antioxidants are an example of adjuvants that are customary in the field that can be present in the cosmetic or dermatological composition (¶ [0379]) and exemplified antioxidants include anthocyans and plant extracts (¶ [0383]) and the adjuvants are used in conventional amounts, such as 0.01 – 20% of the total weight of the composition (¶ [0380]). Among the additional active agents that can be added to the compositions are desquamating agents (¶ [0392]), which include the beta-hydroxy acids such as salicyclic acid or its derivatives including 5-n-octanoylsalicylic acid (¶ [0428]), which is another name for capryloyl salicyclic acid. When an oily phase is present, it preferably contains at least one oil and may also contain other fatty substances (¶ [0361]), with various fatty compounds and silicone oils listed in ¶ [0362]. The proportion of the oily phase of the emulsion may range from 5% to 80% by weight, and preferably from 5% to 50% by weight, relative to the total weight of the composition (¶ [0374]) and such ingredients need not be the only ingredients in the oily phase.
The presence of dipotassium glycyrrhizate in the composition is not disclosed.
Moutet et al. discloses a composition comprising a dermatologically effective amount of hyaluronic acid; at least one inhibitor of hyaluronidase; at least one retinoid or salt or derivative thereof and an oligosaccharide (whole document, e.g., abstract). Each of the ingredients are present in proportions that range from 0.00001% to 1% by weight relative to the total weight of the preparation (¶ [0053]). Hyaluronic acid plays an important role in the hydration and elasticity of skin but decreases in amount and quantity with age and hyaluronic acid is very rapidly eliminated from the plasma by degradation (¶¶ [0012] – [0013]). Inhibitors of hyaluronic acid degradation are capable of reducing or even blocking the extracellular or intracellular catabolism of hyaluronic acid and is more preferably capable of inhibiting the extracellular hyaluronidase present in the skin (¶ [0068]) Hyaluronidase inhibitors include glycyrrhizin and salts including the potassium salt form that is among the particularly preferred salt forms (¶¶ [0069] – [0073]). Preferably, hyaluronidase inhibitor concentrations range from 10-6 M to 10-3 M (¶ [0071]). The compositions are for topical or parenteral administration (¶ [0030]) and are useful for the treatment of wrinkles, fine lines, fibroblast depletions and scars (abstract). The preparation can be galenical forms normally used for topical administration, which include emulsions of liquid or semi-liquid consistency of the milk type, obtained by dispersion of a fatty phase in an aqueous phase (O/W) or vice versa (W/O), a microemulsion, suspensions or emulsions of soft, semi-liquid or solid consistency of the white or colored cream, gel or ointment type (¶ [0079]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hyaluronidase inhibitor such as the potassium salt form of glycyrrhizin into the compositions of Bissey et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Moutet et al. discloses that while hyaluronic acid is important for the hydration and elasticity of skin but can be degraded in the plasma and by enzymes such as hyaluronidase which is present in the skin. In the absence of such an inhibitor, the hyaluronic acid in the formulations of Bissey et al. could be degraded when applied to the skin that would be reduced or even possibly blocked by the inclusion of the dipotassium salt of glycyrrhizin. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the amount of hydration provided by the formulation and desired level of inhibition of hyaluronidase determined by the amount and potency of the hyaluronidase inhibitor added. There is no evidence of record as to the criticality of the claimed amounts.
The presence of purple rice extract is not disclosed although Bissey et al. discloses that adjuvants that are customary in the field such as antioxidants can be present in the cosmetic or dermatological composition in amounts such as 0.01% to 20% of the total weight of the composition (¶ [0380]). 
Jang et al. discloses that special varieties of rice such as red and purple are available and that anthocyanidins contribute to colors of these rice types and are hydrophilic pigments that are responsible for the red and purple colors of most fruits and vegetables (p 858, col 1). The lipophilic and hydrophilic antioxidants including tocols, γ-oryzanol, and anthocyanins in the rice bran obtained from rough purple rice harvested in the Southern U.S. were characterized (p 858, col 2). Common lipophilic antioxidants in rice bran, α-tocopherol, α-tocotrienol, γ-tocopherol, γ-tocotrienol, and γ-oryazanol were found in the OBF and IBF (outer and inner bran fractions; p 860, col 1, ¶ 2 and table 2). The anthocyanin in the rough purple rice was highly concentrated in the bran, especially in the inner layer bran (p 861, col 2, ¶ 1). Compared to brown rice bran, the level of hydrophilic antioxidants and their antioxidant activity was significantly higher in purple rice bran while the level of lipophilic antioxidants was similar to that of brown rice bran.
Chulasari discloses the pigments that naturally occur in the bran layer of rice are suggested to have antioxidant properties (col 2). The bran is also composed of γ-oryzanol, tocopherols, tocotrienols and phenolic compounds that are notable antioxidants and possess some interesting bioactivities for skin health benefits (col 2). The use of extracts from pigmented rice bran was investigated for efficacy and safety in antiaging cosmeceuticals (col 2)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an extract of purple rice such as one containing anthocyanin into the hyaluronic acid containing emulsified gel formulation of Moutet et al., Bissey et al. and Ashara et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Jang et al. and Chulasari discloses that purple rice extract comprises antioxidants and Bissey et al. discloses that the disclosed formulations can contain customary cosmetic adjuvants such as antioxidants and broad guidance as to conventional amounts of such ingredients. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on, for example, other ingredients that are present in the composition (e.g., other vitamins with antioxidant activity) and the desired level of other antioxidant activity. 
An emulsified gel form for the composition is not disclosed.
Ashara et al. discloses that combined emulsion and gel are named “emulgels” (p 453, col 2, ¶ 2). Emulsions have a certain degree of elegance, are easily washable and have a high ability to penetrate the skin (p 454, col 1, ¶ 1). Oil in water systems entrap lipophilic drugs while hydrophilic drugs are encapsulated in water-in-oil systems (p 454, col 1, ¶ 1). Topically used emulgels have several desirable properties including being thixotropic, greaseless, easily spreadable as well as removable, emollient, non-stating, water soluble, longer shelf life, biofriendly, transparent, pleasant appearance, etc. (p 454, col 1, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the hyaluronic acid composition of Moutet et al. and Bissey et al. as an emulsified gel.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such emulsified gels or emulgels have a number of advantages in terms of properties that would make for a desirable topical composition, such as stability, emolliency, ease of spreadability and removability. Emulsions and gels are taught as suitable forms for the compositions of Moutet et al. and Bissey et al. and emulsions or emulsified gels can be prepared by the addition of an emulsifier to the composition. The selection of the particular form and the ingredients in the composition necessary to prepare such a form would be obvious to one of ordinary skill in the art. 
As to the behavior of the composition over time (e.g., phase separation and changes in color, viscosity or pH), these are functional limitations that naturally flow from the emulsified gel form of the compositions and ingredients and amounts of each of those ingredients present. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Among the disclosed advantages of emulgels are longer shelf and the person of ordinary skill in the art would want the product on the shelf to remain in the form as manufactured for as long as possible. There is no evidence of record that the compositions rendered obvious by the combination of the applied prior art would not meet the functional limitation on stability set forth in independent claims 1, 16 and dependent claim 13.

Applicants traverse the previous rejection on the grounds that Moutet requires the presence of at least one retinoid, salts or derivatives thereof which a vitamers of Vitamin A, which is excluded from the claims as presently amended. Retinoids are a strict requirement of this reference and cannot be modified or combined with another reference so as to eliminate the presence of retinoids without rendering Moutet unsuitable for its intended purpose.
These arguments are unpersuasive. While Moutet is still used in the new rejection set forth above, it is no longer the primary reference. The compositions of the primary reference Bissey et al. do not require the presence of any vitamins although some such vitamins are taught as optional ingredients. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). That the compositions of Moutet et al. comprise hyaluronic acid, a hyaluronidase inhibitor such as glycyrrhizin and salts including the potassium salt form and a retinoid does not require incorporation of all such ingredients into the compositions of Moutet et al. Given the discussion in Moutet et al. as to the effects and degradation of hyaluronic acid in physiological systems, the person of ordinary skill in the art would have been motivated to include a hyaluronidase inhibitor such as glycyrrhizin and salts including the potassium salt form in the compositions of Bissey et al. as discussed in greater detail above to decrease the degradation of the HA applied in the composition to the skin.
The other previously applied references used in the new rejections herein were not specifically addressed in the arguments and therefore are not further addressed herein.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. as applied to claims 1 – 5, 7, 10, 11 and 13 – 15 above, and further in view of Vazquez-Gonzalez et al. (Coll Surf B: Biointerfaces, 2015).
Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. are discussed above. Bissey et al. discloses that fractions of HA of varying molecular weights and HA derivatives can be present in the composition, including that with a molecular weight less than 50,000 (low molecular weight) and those with high (narrowest disclosed range of 400,000 – 5,000,000 Da) or intermediate (50,000 – 400,000 DA) molecular weights (¶ [0071] – [0073]). Bissey et al. in particular discloses that HA or HA derivatives with varying molecular weights can be present in the disclosed composition. 
The presence of a combination of a low molecular weight hyaluronic acid, hydrolyzed hyaluronic acid and encapsulated hyaluronic acid is not disclosed.
Vazquez-Gonzalez et al. encapsulated HA in liposomes to study release on a cellulose substrate and the stratum corneum (SC) from human skin (p 31, col 2, ¶ 2). HA and its derivatives are used to treat dermal and subcutaneous wound of various etiologies (p 31, col 2, ¶ 2). Encapsulation of the HA showed a significant improvement in the release when PEs (penetration enhancers) were present (figure 2 for cellulose model and figure 3 for human skin model). The working hypothesis was that the liposomes partially rupture upon contact with the substrate and adsorption onto the SC (p 35, col 2, ¶ 2). Structures consistent with incomplete vesicle disruption were observed after deposition on the surface (p 35, col 2, ¶¶ 3 – 4). Release of the HA from the liposomes and transport appear to be related to the mechanism of vesicle disruption (p 38, col 1, ¶ 4). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulated HA, low molecular weight HA and hydrolyzed HA into the composition of Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vazquez-Gonzalez et al. discloses that HA can be encapsulated in liposomes for delivery to the skin. Different sizes and different forms (encapsulated and non-encapsulated) of HA will provide for the delivery of the active HA to the skin over different time scales of forms that will have, for example, different degradation rates due to the varying molecular weight of the provided HA. The inclusion of, for example, an intermediate weight HA ingredient reads on the hydrolyzed HA ingredient since such a material could have been generated by the hydrolysis of HA of higher molecular weight. “Hydrolyzed” reflects the process by which a particular HA was prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113.

Claim(s) 1 – 5, 7 – 11 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. as applied to claims 1 – 5, 7, 10, 11 and 13 – 15 above, and further in view of Marty (US 4,702,913) and Fox (US 5,879,684).
Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. are discussed above.
Oxyalkoxyenated ethers of a fatty acid and glucose or an alkylglucose are not disclosed.
Marty discloses cosmetics for skin care and retardation of skin aging effects such as by hydrating and moisturizing the skin (whole document, e.g., abstract). For each possible form, the appropriate excipients are used that must have all the usually required qualities (col 3, ln 38 – 39). A mixture of methyl glucoside polyoxyethylene (20) sesquistearate and methyl glucoside sesquistearate is exemplified as an emulsifier (col 3, ln 46 – 50). The composition of example 4 comprises 2% of methyl glucoside polyoxyethylene (20) sesquistearate.
Fox discloses a skin tightening aqueous gel preparation that includes a nonionic surfactant (whole document, e.g., abstract). Such nonionic surfactants can also act as gelling aids and are typically present in amounts less than 1.0 weight percent although the viscosity, rheology, and thixotropy of the resulting formulation govern the amount of thickener used (col 4, ln 35 – 47). The particularly preferred formulation in Table II (col 6) comprises methyl glucoside polyoxyethylene (20) sesquistearate among the ingredients with a range of 0 – 1 wt %, along with sodium hyaluronate at 1 wt %.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a nonionic surfactant such as methyl glucoside polyoxyethylene (20) sesquistearate into the compositions of Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because nonionic surfactants can act as emulsifiers and can also act to thicken cosmetic formulations. The selection of the particular surfactant such as methyl glucoside polyoxyethylene (20) sesquistearate from those that are known in the art as suitable for the preparation of emulsion formulations comprising hyaluronic acid is within the skill of the person of ordinary skill in the art. Depending on the desired viscosity and thixotropic properties and other ingredients that may be present that also alter these properties, the person of ordinary skill in the art would routinely optimize the amount of surfactant that is present. There is no evidence of record as to the criticality of the emulsifier and/or the amount of emulsifier present.

Claim(s) 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bissey et al., Moutet et al., Jang et al., Chulasari, Ashara et al., Marty and Fox as applied to claims 1 – 5, 7 – 11 and 13 – 16 above, and further in view of Vazquez-Gonzalez et al. (Coll Surf B: Biointerfaces, 2015).
Bissey et al., Moutet et al., Jang et al., Chulasari, Ashara et al., Marty and Fox are discussed above.
The presence of a combination of a low molecular weight hyaluronic acid, hydrolyzed hyaluronic acid and encapsulated hyaluronic acid is not disclosed.
Vazquez-Gonzalez et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate including encapsulated HA, low molecular weight HA and hydrolyzed HA into the compositions of Bissey et al., Moutet et al., Jang et al., Chulasari, Ashara et al., Marty and Fox. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vazquez-Gonzalez et al. discloses that HA can be encapsulated in liposomes for delivery to the skin. Different sizes and different forms (encapsulated and non-encapsulated) of HA will provide for the delivery of the active HA to the skin over different time scales of forms that will have, for example, different degradation rates due to the varying molecular weight of the provided HA. The inclusion of, for example, an intermediate weight HA ingredient reads on the hydrolyzed HA ingredient since such a material could have been generated by the hydrolysis of HA of higher molecular weight. “Hydrolyzed” reflects the process by which a particular HA was prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The ranges for the various ingredients in claims 18 and 19 overlap with or are contained with the ranges of the previously rejected claims. As explained previously, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize and the evidence of record does not establish the criticality of the claimed amounts.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on desired activities of the composition and level of that activity in the final composition. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. as applied to claims 1 – 5, 7, 10, 11 and 13 – 15 above, and further in view of Schreiber et al. (US 2005/0142153).
Bissey et al., Moutet et al., Jang et al., Chulasari and Ashara et al. are discussed above. Bissey et al. discloses that glycerin (glycerol) can be part of the physiologically acceptable medium, present in the hyaluronic acid and C-glycoside containing composition, in combination with water and one or more organic solvents (¶¶ [0002] and [0346]). Glycerol is also a compound which directly increases the water content of the stratum corneum and acts as a moisturizing agent (¶ [0393]) with 7% or 10% used in the formulation examples at the end of the specification.
The use of the silicone containing compound of claim 12 is not disclosed.
Schreiber et al. discloses a crosslinked microemulsion gel or crosslinked oil-in-water emulsion cosmetic or pharmaceutical (whole document, e.g., abstract). An object of the invention was to prepare finely dispersed, lecithin containing oil-in-water type systems with the lowest possible emulsifier content that do not have the disadvantages of the prior art and can be used for a very wide range of cosmetic and/or dermatological applications (¶ [0056]). The total emulsifier content is preferably 0.01 – 20% by weight based on the total weight of the preparation (¶ [0252]). Among the exemplified advantageous emulsifiers of the polyethoxylated, polypropoxylated, or polyethoxylated and polypropoxylated O/W emulsifier; or the polyethoxylated, polypropoxylated, or polyethoxylated and polypropoxylated O/W emulsifiers (¶ [0253 onward) is water-dispersible silicone emulsifiers of the type bis PEG/PPG-16/16 PEG/PPG16/16 dimethicone+caprylic/capric triglyceride (Abil Care 85; ¶ [0277]). ¶ [0287] indicates that Abil Care 85 may be chosen as the silicone emulsifier and are used in formulation examples 5 (¶ [0424]) and 34 (¶ [0453).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include glycerol and Abil Care 85 in the preparations of Moutet et al., Bissey et al., Ashara et al., Jang et al. and Chulasari. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Schreiber et al. discloses that Abil Care 85 is a water dispersible silicone emulsifier that can be used to prepare crosslinked microemulsion gel or crosslinked oil-in-water emulsion cosmetics or pharmaceuticals for a very wide range of applications at low concentrations. The inclusion of glycerol in the composition would reasonably be expected to increase the moisturizing effect of the composition when applied to the skin due to the direct increases the water content of the stratum corneum brought about by this ingredient. 

Claim(s) 1 – 5 and 7 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2018/0344609) in view of Bissey et al. (US 2009/0075935), Jang et al. (J Agric Food Chen, 2009), Chulasari (Asian J Pharm Sci, 2016; available online November 23, 2015).
Lu et al. discloses an emulsified gel system having an emulsifier and hyaluronic acid delivery component that is stable with a pleasing tactile feel with the hyaluronic acid delivery component including a hyaluronic acid, a hyaluronidase inhibitor and hydroxypropyl tetrahydropyrantriol (HPTP) (whole document, e.g., abstract). The emulsified gel system can be an oil in water emulsion (claim 2). Stable is defined as the compositions have maintained an aesthetically homogeneous phase, wherein there is no visually perceptible signs of phase separation, does not show a grainy texture and/or become inhomogeneous over a period of 8 weeks in a temperature storage range of 4° C. to 45° C., with no significant changes in appearance, pH, viscosity, and color (¶ [0042]). The compositions include about 0.1 to about 1.4% by weight of hyaluronic acid; about 0.1 – about 3.0% by of hyaluronidase inhibitor and about 1.0 – about 12.0% by weight HPTP (¶ [0007]). Narrower ranges or amounts such as about 1.2% weight hyaluronic acid (¶ [0019]), about 1.5 to about 2.5% by weight hyaluronidase inhibitor (¶ [0022]) and about 9.0% to about 11.0% of HPTP are also disclosed. Exemplified hyaluronidase inhibitors or anti-hyaluronidase materials include purple rice extract or dipotassium glycyrrhizate and combinations thereof with purple rice extract or dipotassium glycyrrhizate being the particularly preferred embodiment (¶ [0019]). Emulsifiers are present in the invention to provide stability and suitable emulsifiers include a fatty chain in the ester of a fatty acid and an (alkyl)glucose and in the oxyalkylenated ether of a fatty acid ester of an (alkyl)glucose may contain from about 8 to about 30 carbon atoms (¶ [0030]) and among the exemplified emulsifiers are PEG-20 methyl glucose sesquistearate (¶ [0033]). Other adjuvants that can be included in the emulsified gel are hydroxy acids, fatty alcohols, glycols, fatty acid derivatives, antioxidants or any other ingredient commonly used in cosmetics for this type of application and may be present in the compositions in amounts generally ranging from about 0.01% to about 10% by weight (¶ [0037]). Vitamins such as vitamin E and derivatives thereof are also exemplified in ¶ [0037] as possible additives, but vitamins generally are not required ingredients and thus the claim limitation that the compositions are free of vitamins other than Vitamin E, panthenol, and derivatives thereof are taught. In the example 1 of Table 1 (¶ [0048]), 5% glycerin, 16% silicone polymer and 0.5% BIS-PEG/PPG-16/16/PPG16/16 dimethicone and caprylic/capric triglyceride are present in the formulation.
The specific amounts of dipotassium glycyrrhizate and purple rice extract claimed is not taught.
Bissey et al., Jang et al. and Chulasari are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the hyaluronidase inhibitors dipotassium glycyrrhizate and purple rice extract that are present in the compositions of Lu et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because overall amounts of hyaluronidase inhibitors that can be used alone in combination with a preference for dipotassium glycyrrhizate or purple rice extract can be used in such stable, emulsified gel compositions. The selection of the particular ingredients (e.g., the molecular weight of the HA used and optional adjuvants) from those that are disclosed for use in the emulsified gel and the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. The purple rice extract can also function as an antioxidant and the amounts of such ingredients optimized within the ranges that are disclosed in the prior art. There is no evidence of record as to the criticality of the claimed amounts and/or specific ingredients used.

Claim(s) 6 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., Bissey et al., Jang et al. and Chulasari as applied to claims 1 – 5 and 7 – 16 above, and further in view of Vazquez-Gonzalez et al. (Coll Surf B: Biointerfaces, 2015).
Lu et al., Bissey et al., Jang et al. and Chulasari are discussed above.
The presence of a combination of a low molecular weight hyaluronic acid, hydrolyzed hyaluronic acid and encapsulated hyaluronic acid is not disclosed.
Vazquez-Gonzalez et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate including encapsulated HA, low molecular weight HA and hydrolyzed HA into the compositions of Lu et al., Bissey et al., Jang et al. and Chulasari. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vazquez-Gonzalez et al. discloses that HA can be encapsulated in liposomes for delivery to the skin. Different sizes and different forms (encapsulated and non-encapsulated) of HA will provide for the delivery of the active HA to the skin over different time scales of forms that will have, for example, different degradation rates due to the varying molecular weight of the provided HA. The inclusion of, for example, an intermediate weight HA ingredient reads on the hydrolyzed HA ingredient since such a material could have been generated by the hydrolysis of HA of higher molecular weight. “Hydrolyzed” reflects the process by which a particular HA was prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The ranges for the various ingredients in claims 18 and 19 overlap with or are contained with the ranges of the previously rejected claims. As explained previously, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize and the evidence of record does not establish the criticality of the claimed amounts.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on desired activities of the composition and level of that activity in the final composition. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618